 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 1 of 58

Fillin this information te identify vour case:

 

 

United States Bankruptcy Court for the: Pe FRY
District of Maryland BO bas é
20-1S4S) | (081% oe
Case number (i known): Chapter you are filing under. i mA ’
Wf chapter 7 ‘MAY 2 + 2020
(2 Chapter 11 Us RANK Rie er
O) Chapter 12 SS BANKER TOY Oot eae:
OO Chapter 13 DISTRICT OF MARYISANBheck if this is an
BALTIMORE amended filing
DROP BOX

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married coupte may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

EE ney ror

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is onyour Dawn

govemment-issued picture =

identification (for example, First name Fast name

your driver's license or

passport). Middle name Middle name

Bring your picture Gould

identification to your meeting — Last name Last name

with the trustee.

Suffix (Sr., Jr, i, HD

Suffix (Sr., Jr, 11, Ill)

 

 

 

 

 

 

have used in the fast 8 First name First name
years
Include your married or Middle name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx -xe-_0 7 6 9 RK = K-
number or federal OR OR
Individual Taxpayer
identification number Sx 9x - om -
(TIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case 20-15457 Doc1

 

Debtor 4 Dawn Gould
First Name Middle Name Last Name
About Debtor’1:

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

C2 | have not used any business names or EINs.

Case number (i known),

 

 

Filed 05/21/20 Page 2 of 58

About Debtor 2 (Spouse Only in a Joint Case):

UO I have not used any business names or EINs.

 

 

 

 

 

 

Business name Business name

Business name Business name

aT EIN Ce

rs nN OT
If Debtor 2 lives at a different address:

2639 Sarrington Circle

Number Street Number Street

Windsor Mill MD 21244

City State ZIP Code City State ZIP Code

Baltimore County

County County

Hf your maiting address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

¥ Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number = Street

Number — Street

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
Check one: Check one:

WA Over ine last 190 days before filing this petition,
| have lived in this district longer than in any
other district.

OQ] t have another reason. Explain.
(See 28 US.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 
Case 20-15457 Doc1 Filed 05/21/20 Page 3 of 58

Debtor 1 Dawn

First Name Middie Name

Gould Case number (i mown)
Last Name

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

2 Chapter 7
U Chapter 11

Ul Chapter 12
Ci Chapter 13

| { will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address.

| { need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in instalments (Official Form 103A). |

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
fess than 150% of the official povesty ime that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

i No
Ci ves. district When Case number
MM / DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
W No
O Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD /YYYY

LINo. Go to line 12.
(2 Yes. Has your landlord obtained an eviction judgment against you?

W2 No. Go to line 12.

CD ves. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Debtor 1

Case 20-15457 Doc1

Dawn

 

Filed 05/21/20 Page 4 of 58

Gould

Case number (if known)

 

First Name

Middle Name

Last Name

FERRE Report about any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor {Z No. Go to Part 4.

13.

Part 4:

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a@ corporation, partnership, or
LLC.

{f you have more than one

sole proprietorship, use a
separate sheet and attach it

to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D).

() Yes. Name and location of business

 

Name of business, if any

 

Number = Sireet

 

 

City iP Code
Check the appropriate box to describe your business:

(C2 Health Care Business (as defined in 11 U.S.C. § 101(27A))

CL} Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

QI Commodity Broker (as defined in 11 U.S.C. § 101(6))

U None of the above

ff you are filing under Chapter 71, the court must know whether you are a small business debtor so that it
can set appropriate deadiines. if you indicate that you are a smail business debtor, you must attach your

most recent balance sheet, statement of operations, cash-fiow

and federal income tax retum or if

statement,
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).

No.
(2 No.

{am not filing under Chapter 11.
] am fing under Chapter 11, but! am NOT a small business debtor according to the definition in

the Bankmptcy Code.

0} ves. | am fing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

that must be fed, or a building
that needs urgent repairs?

Official Form 101

Wi No

(2 Yes. Whatis the hazard?

 

 

if immediate aitention is needed, why is # needed?

 

 

Where is the property?

 

 

 

City State = ZIP Cade

Voluntary Petition for individuais Fiing for Bankruptcy page 4

 
Case 20-15457 Doc1

Debtor 4 Dawn

Gould

 

First Name Middie Name

Last Name

Filed 05/21/20 Page 5 of 58

Case number (i known),

Zao Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
again.

Official Form 101

About Debtor 1:

You must check one:

6ff | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.
Attach a copy of the cestificate and the payment
plan, if any, that you developed with the agency.

(2 | received a briefing from an
counseling agency within the 1B days before |
filed this bankruptcy petition, but i do not have a
certificate of completion.
Wethin 14 days after you fie this bankruptcy petition,
you MUST fife a copy of the certificate and payment
plan, if any.

(C1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
fequirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obiain it before you filed for
required you to file this case.

Your case may be dismissed # the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
sili receive a briefing within 30 days alter you file.
You must fle a certificate from the

agency, along with a copy of the payment pian you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a madmumn of 15
days.

UL} 1 am not required to receive a briefing about
credit counseling because of:

(J incapacity. i have a mental ifiness or a mental

Q Disabitity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

C) Active duty. 1am currently on active military
Guty in a military combat zone.
Hf you believe yeu are not required to recewe a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

U1 received a briefing from an approved credit
agency within | the 180 days before !

Altach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U2 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fie a copy of the certificate and payment
plan, if any.

C2 | cestify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after [ made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, atiach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

ff the court is satisfied with your reasons, you must
stil receive a briefing within 30 days ajter you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

U2 1 am not required to receive a briefing about
credit counseling because of:

CI) incapacity. | have a mental iliness or a mental
deficiency that makes me

incapable of realizing or making
rational decisions about finances.

UO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C2) Active duty. | am currently on active military
duty in a military combat zone.

Hf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 20-15457 Doc1

Debtor 1 Dawn

Gould

 

Filed 05/21/20 Page 6 of 58

 

First Name Middie Name

ifs Answer These Questions for Reporting Purposes

Last Name

Case number (i known)

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds wiff be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

wee Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to fine 16b.
WA Yes. Goto ine 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or invesiment.

(2 No. Go to ine 16c.
L} Yes. Go to fine 17.

16c_ State the type of debts you owe that are not consumer debts or business debts.

 

Q) No. i am not filing under Chapter 7. Go to tine 18.

W Yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Wi No
UC) Yes

WA 1-49

CI 50-99
2 100-199
LI 200-999

12 $0-$50,000

{2 $50,001-$100,000
(J $100,001-$500,000
LI $500,001-$1 mition

@ $0-$50,000

C2 $50,001-$100,000
(I $100,001-$500,000
C3 $500,001-$1 million

CJ 1,000-5,000
CI 5,001-10,000
£3 10,001-25,000

C3 $1,000,001-$10 mation

(2 $10,000,001-$50 miifion
Cl $50,000,001-$100 mition
LJ $100,000,001-$500 million

CI $1,000,001-$10 mittion

{3 $10,000,001-$50 mifion
(2 $50,000,001-$100 milion
C2 $100,000,001-$500 milion

{J 25,001-50,000
CJ 50,001-100,000
(3 More than 100,000

CJ $500,000,001-$1 bition

LI $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
LJ More than $50 billion

C2 $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
(2 More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | deciare under penally of perjury that the information provided is true and

correct.

tf have chosen to fife under Chapter 7, ! am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

{ undesstand making a false statement, concealing property, or obtaining money or property

by fraud in connection

with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 USC. § 152, 1341, 1519, and 3571.

x \e Dyurucl x

Signature of Debtor 1

Executed on osle/ Jodo

MM / DD IYYYY

Voluntary Petition for individuals Filing for Bankruptcy

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

page 6

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 7 of 58

Debtor 4 Dawn

Gould Case number (it known),

 

First Name. Mkidie Name:

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

«\ar Asal x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correcily fle and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must Sst ail your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. tf you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the focal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C1 No

i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OQ} No

bd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wt No
C2 Yes. Name of Person .

Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to tose my rights or property if | do not property handle the case.

 

Signature of Debtor 1 Signature of Debtor 2

Date 0S /isl Q0¢2 Date

MM7DD 1YYYY MM/ DD IYYYY
Contact phone Contact phone
Celi phone Cell phone

Email address Email address

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 8 of 58

Fillin this information to identify your case:

Debto'1 Dawn

pee __ FILED

 

 

 

 

 

(Spouse, if filing) First Name Middie Name
United States Bankruptcy Court for the: District of Maryland MAY 9 1 2020
Case number CO Check if this is an
{if known) U.S. BANKRUPTCY COURT amended filing
DISTRICT OF MARYLAND
BALTIMORE
DROP BOX

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible tor supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

EERE sewn ace Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B $ 0
1b. Copy line 62, Total personal property, from Schedule A/B $ 2900
1c. Copy line 63, Total of alt property on Schedule A/B 5 2900

 

 

 

claws Summarize Your Liabilities

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Officiat Form 106D)
2a. Copy the total you fisted in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (pnority unsecured claims) from line Ge of Schedule E/F ooo... oes oeeocencccceeee

+5 27929

 

Your total tiabitities $ 27929

 

 

 

Summarize Your Income and Expenses

4. Schedule !: Your income (Official Form 1061)

 

Copy your combined monthly income from line 12 of Schedte foo... cc ccccscscssssscecssecssess-cssssesssesesssceessoseseeeeseccecce., $ ___ 3442.30
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J $ 3445

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 9 of 58

Debtor 1 Dawn Gould Case number (it known),
First Name Middle Name Last Name

Ea Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

W ves

7. What kind of debt do you have?

w Your debts are primarily consumer debts. Consumer debts are those “weurred by an individual primarily for a personal,
famity, or household purpose.” 11 U.S.C. § 101(8). Fil out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

( Your debts are not primarily consumer debts. You have nothing fo report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 14; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

$

4094.36

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy tine 62.) se CD
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) nn
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0
9d. Student foans. (Copy line 6f.) ss ssi“‘(asrwséstO
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0
priority claims. (Copy line 6g.)
91. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0
9g. Total. Add fines 9a through 9f. $ 0

 

 

 

 

Officiat Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 

 
Case 20-15457 Doc1 Filed 05/21/20 Page 10 of 58

Fill tn this information to identify your case and this filing:

Debtor; Dawn

First Name:

Debtor 2 ae 4 . -
(Spouse, if filing) Fist Name : F ai ED
United States Bankruptcy Court for the: District of Maryland 5 . “

Case number ‘MAY Q { 2020 CJ Check if this is an

 

 

 

 

 

 

amended filing
US, BANKRUPTCY COURT
os ° CT OF MARYLAND
Official Form 106A/B bistricr oF way
DROP BOX
Schedule A/B: Property 12/15

 

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

FERRED veccrtwe cach Residence, Building, Land, or Other Real Estate You Own or Have an interest in

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
A] No. Go to Part 2.
U2 Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
2. single-amay home the amount of any secured claims. on Schedule.D:

 

 

 

 

 

 

 

4.1. Dupl unit build: Creditors Who Have Claims Secured by Property.
‘Street address, if available, or other description u on .
(Q2 Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobite home entire property? portion you own?
D2) tana § $
(2 investment property
U3 timeshare Describe the nature of your ownership
City State ZIP Code oO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 1 onty
County CI Debtor 2 onty
CO Debtor 1 and Debtor 2 only UI Check if this is community property

(2 At teast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, fst here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Cl singie-tamity home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

12. a Creditors Who Have Claims Secured by Property.
Street address, if available, or of — a Duplex or multi-unit building
(C1 Condominium or cooperative Current value of the Current value of the
CO Manufactured or mobile home entire property? portion you own?
2 tana $ $
QJ investment property
O timeshare Describe the nature of your ownership
City State. ZIP Code. gO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
L] Debtor 1 only
Count (2 Debtor 2 onty
(2 Debtor 1 and Debtor 2 only CI Check if this is community property
(C1 at teast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule AIB: Property , page 1

 
 

Case 20-15457 Doc1
Gould

Debtor 1 Dawn

EE EEE ay

Filed 05/21/20 Page 11 of 58

Case number (i grown),

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

 

2, Add the dollar value of the portion you own for ail of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. o.oo... cecccscccccccceccesssccocscesuccesecuceeeeecccescececeeeeess »>

iw Describe Your Vehicles

What is the property? Check all that apply.
U) Single-family nome

CO Land

C2 investment property
(2) Timeshare

0 other

 

Who has an interest in the property? Check one.
(CD Debtor. 4 onty

() Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(C1 At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Hf you lease a vehicie, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Wf No
CQ ves
3.1. Make:
Model:
Year.
Approximate mileage:
Other information:

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:
Other information:

Official Form 106A/3

Who has an interest in the property? Check one.
M2 Debtor 1 only

(2 Debtor 2 only

(Debtor 1 and Debtor 2 only

U0 Atleast one of the debtors and another

C) Check if this is community property (sce
instructions)

Who has an interest in the property? Check one.
(2 Debtor + only

CY Debtor 2 onty

CD Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

Ci Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the
entire property? portion you own?.

$. $

page 2

 
 

Case 20-15457 Doc1

 

Debtor 1 Dawn Gould Case number (7 known),
First Name Middle Name
3.3, Make: Who has an interest in the property? Check one.
Model: (2) Debtor 1 only
Year Ci pebtor 2 onty
“ar: (C2 Debtor 1 and Debtor 2 only
Approxmate mileage: (2 At least one of the debtors and another
Other information:
Ci check if this is community property (see
: ions)
3.4. Make: Who has an interest in the property? Check one.
Model: CY Debtor 1 onty
¥ (2 Debtor 2 only
or U2 Debtor 1 and Debtor 2 onty
Approximate mileage: (2 At least one of the debtors and another

Other information:

(i Check if this ts community property (see
instructions)

 

Filed 05/21/20 Page 12 of 58

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

Do not deduct secured ciaims or exemptions. Put
the amount of any secured-claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4 Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and-accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Wi No
CT Yes
4.1. Make:
Model:
Year.
Other information:

if you own or have more than one, fist here:

42. Make:
Modet:
Year:
Other information:

. Who has an interest in the property? Check one.

CJ Debtor 1 only

OQ) Debtor 2 onty

(2 Debtor 1 and Debtor 2 only

(2 At jeast one of the debtors and another

Ci Check if this is community property (see
: ions)

Who has an interest in the property? Check one.
Cl Debtor 1 only

(2 Debtor 2 onty

C) Debtor + and Debtor 2 only

(C2 At teast one of the debtors and another

(Cl Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Whe Have Claims Secured by-Property.

Current value of the. Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Form-106A/B-

 

 

Schedule-A/B: Property:

 

page 3

 
 

 

REE OOO ee

Case 20-15457 Doc1 Filed 05/21/20 Page 13 of 58

Debtor 1 Dawn Gould Case number (# known),
First Name Middle Name Last Name

tlestte Describe Your Personal and Household items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

WZ Yes. Describe 2 Bedroom Sets, Kitchen Set, Sofa, 2 Comforter Sets 1500

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners: music
colfections; electronic devices including cell phones, cameras, media players, games
(2 No

8 Yes. Describe......... 2 Cell Phones, 1 Flat Screen, 1 Compter 5 650

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
Stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, goif clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
hdl No

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Wi No

11. Clothes

Examples: Everyday clothes, furs, eather coats, designer wear, shoes, accessories

(2 No
Wi Yes. Describe......... Pants, Shirts, 2 Coats, 6 Shoes , Jeans 2 Coats $ 750

12. Jewelry
gold, silver

13. Non-farm animals
Examples: Dogs, cats, birds, horses

W@ No

14. Any other personal and household items you did not already list, cluding any health aids you did not list

W No
LJ Yes. Give specific
information. ..............

 

15. Add the dolar value of all of your entries from Part 3, including any entries for pages you have attached.
for Part 3. Write that number here >

 

 

 

 

Official.Form 106A/B Schedule AIB: Property. page 4

 
 

 

I ___ EL ee

Case 20-15457 Doc1 Filed 05/21/20 Page 14 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Dawn Gould Case number (i known),
First Name Middie Name Last Name
| Part: Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current vatue of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your waliet, in your home, in a safe deposit box, and on hand when you file your petition
\ No
OQ) Yes CASH ccc cecsccsee $ 0
17. Deposits of money
Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C2 No
YOS _o. eee Institution name:
17.1. Checking account: Wells Fargo $ 0
17.2. Checking account: $.
17.3. Savings account $
17.4. Savings account $
17.5. Certificates of deposit: 3
17.6. Other financial account: $.
17.7. Other financial account: $
17.8. Other financial account $
17.9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
6 No
CF Yes Institution or issuer name:
$
$
$.
19. Non-publicly taded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
WY No Name of entity: % of ownership:
QO) Yes. Give specific 0% % $
information about 0% el
them... %
0% %

 

Official. Form. 106A/B Schedule A/B: Property page 5

 
 

 

EEE EEE EEE

Case 20-15457 Doc1 Filed 05/21/20 Page 15 of 58

Debtor 1 Dawn Gould Case number (known),
First Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

MW No
CT Yes. Give specific _tssuer name:
information about
them... $
$
$
21. Retirement or pension accounts
Examples: interests in RA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
7. No
CO Yes. List each
account separately. Type of accoumt: Institution name:
401(k) or simifar plan: $
Pension plan. $
IRA: $
Retirement account: $
Keogh: $
Additonal. account: $
Additional account: $
22. Security deposits and prepayments

Your share of ail unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public ulitities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

UW No

OB Yes. Institution name or individual
Electric: $
Gas: $
Heating off $
Security deposit on rental unit: $
Prepaid rent $
Telephone: $
Water. $
Rented furniture: $
Other: $

 

Wi No

 

 

Official Form 106A/B Schedule AIB: Property page 6

 

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 16 of 58

Debtor 1 Dawn Gould Case number (i known)
First Name Middie Name Last Name

 

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b){1), 529A(b), and 529(b)(1).
Wd No

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WY No

L} Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Wi No

CJ Yes. Give specific
information about them.... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
Wi No
LJ Yes. Give specific

 

information about them... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
Wi No
CJ Yes. Give specific information Federal:
about them, including whether .
you already filed the retums State:
and the tax years. .........0 0.
Local:
29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, mamtenance, divorce settlement, property settlement
W No
C2 Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $.
Divorce settlement: $.
Property setiiement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
CD Yes. Give specific information...............
$

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 17 of 58

Debtor 4 Dawn Gould Case number (4 10un)
First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Heatth, disability, or fife insurance: health Savings account (HSA); credit, homeowner's, or renter’s insurance
Wi No

(3 Yes. Name the insurance company . . .
. Company name: Beneficiary. Surrender or refund value:
of each policy and bst its value. _. "¥

 

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i No
C) Yes. Give specific information............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, imsurance claims, or rights to sue.
Mi No

34. Other contingent and untiquidated claims of every nature, including counterctaims of the debtor and rights
to set off claims

Wi No

35. Any financial assets you did not already list

Wi No
CD Yes. Give specific information...

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here > $

 

 

 

Ga Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
tA No. Go to Part 6.
QO) Yes. Go to tine 38.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already eamed
WA No
C Yes. Describe...
$.

 

Official Form 106A/B Schedule AB: Property page 8

 

 

 
Case 20-15457 Doc1 Filed 05/21/20 Page 18 of 58

Debtor 1 Dawn Gould Case number (i known),
First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and toois of your trade
Wf No

42. Interests in partnerships or joint ventures
No
Cl Yes. Describe... Name of entity: % of ownership:

#
“

43. Customer lists, mailing lists, or other compilations
QS No

C2 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
{2 No

44. Any business-related property you did not already list
Wd No

L} Yes. Give specific
information. .........

 

a

 

 

 

 

 

nf Ff tf

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here >

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest in.
Hf you own or have an interest in farmland, fist it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Gf No. Go to Part 7.
C2 Yes. Go to fine 47.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

id No

Ce

$

Official Form 106A/B Schedule AJB: Property page 9

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 19 of 58

Debtor + Dawn Gould Case number (i known),
First Name Middie Name Last Name

48. Crops—either growing or harvested

MI No

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No
OD Yes.
$
51. Any farm- and commercial fishing-related property you did not already list
YI No
QO) Yes. Give specific
information. ............. $
52. Add the doiiar vatue of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >
FEEESAM vescrive au Property You Own or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
YW No
QO Yes. Give specific $.
information. ............
54. Add the dollar vatue of all of your entries from Part 7. Write that number here > $
Cae! List the Totals of Each Part of this Form
55. Part 1: Total real estate, fine 2 > $ 0
56. Part 2: Total vehicles, line 5 $ o
57. Part 3: Total personal and household tems, line 15 $ 2900
58. Part 4: Total financial assets, line 36 $ 0
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $
61.Part 7: Total other property not listed, line 54 +5 0
62. Total personal property. Add lines 56 through 61. ...0............... $ 2900 Copy personal property total > +§ 2900

 

63. Total of ali property on Schedule A/B. Add line 55 + fine 62. $ 2900

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 20 of 58

Fillin this information to identify your case:

Debtor 4 Dawn
First Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Baniquptcy Court for the: District of Maryland

Case number Q) Check if this is an
{it known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 0419

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even f your spouse is filing with you.

CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q You are claiming federal exemptions. 11 U.S.C. § 522(b}(2)

2. For any property you fist on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and ine on Current value of the Arnount of the exemption you claim Specific taws that allow exemption

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief Court & JUD
description: Household Goods $1500 Wis 1500 Proc.11-504 (B) (4)
Line from C2 100% of fair market value, up to
Schedule AB: § any applicable statutory limit
Brief ‘ Court & JUD
description: Electonics $650 Wi s 650 Proc. 11-504 (B) (4)
Line from (2 100% of fair market value, up to
Schedule A/B: i any applicable statutory limit
descripon: COihes 750 Wi s 750 Proe, t ‘504 (b) (4)
Line from (2 100% of fair market vatue, up to
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
i No
CQ) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
QO) No
Ql Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 

 
Case 20-15457 Doc1 Filed 05/21/20 Page 21 of 58

Debtor 1 Dawn

Gould Case number (i known),

Firet Name Midge Name Last Name

 

Brief description of the property and fine
on Schedule A/B that lists this property

Current value ofthe Amount of the exemption you claim Specific laws that allow exemption
portion you own
Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B

Brief

description: $ Os

Line from (2 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Us

Line from (CD 100% of tair market value, up to

Schedule A/B:. ——— any applicable statutory limit

Brief

description: § Os

Line from (CL) 100% of fair market value, up to

Schedule A/B: ~~ any applicable statutory limit

Brief

description: $ Os

Line from C2 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Os

Line from C) 100% of fair market value, up to

Schedule A/B:. ——— any applicable statutory limit

Brief

description: $ Us

Line from O) 100% of fair market value, up to

Schedule A/B. any applicable statutory limit

Brief

description: $. Os

Line from (J 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Os

Line from C) 100% of fair market value, up to

Schedule A/B:. ——— any applicable statutory limit

Brief

description: $ Os

Line from (2 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Qs

Line from (2 100% of fair market value, up to

Schedule A/B: any applicable statutory fimit

Brief

description: $ Os

Line from LD 100% of fair market value, up to

Schedule A/B7. ———— any applicable statutory limit

Brief

description: $ Os

linet (2 100% of fa market value, up to

Schedule A/B: ~~ any applicable statutory limit
Official Form 106C Schedule C: The Propesty You Claim as Exempt page 2 of __
 

 

RE Ee

Case 20-15457 Doc1 Filed 05/21/20 Page 22 of 58

Fill in this information to identify your case:

Dettor1 Dawn
First Name

 

Debtor 2
(Spouse, if filing) First Name

 

United States Bankruptcy Court for the: District of Maryland

Case be
tifknown) () Check if this is an
: amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1215

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
Mf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C2 Yes. Fill in all of the information below.

ilmne List Ai Secured Claims

: Column A Column B Column C
2 List all secured claims. If a creditor has more than one secured claim, lst the creditor separately Amount of claim Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion

 

 

 

 

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order acconding to the creditor's name. value of collateral. claim if any
Describe the property that secures the claim: $ $ Os 0
Creditors Name
Number Steet
As of the date you file, the claim is: Check all that apply.
2 Contingent
QO Untiquidated
City Siaie ZIP Coda Q2 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
OQ Debtor 1 only Q An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
Q Debtor 1 and Debtor 2 only Q Statutory tien (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another U2 Judgment fien from a tawsuit
LJ Other {including a right to offset)
C1 Check if this claim relates to a
community debt
Date debt was incurred Last4 digits of accountmummber
| 2.2| Describe the property that secures the claim: $ 5 $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
C2 Contingent
O Untiquidated
City State ZIP Code 2 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debior 1 onty (2 An agreement you made (such as mortgage or secured
OQ Debtor 2 anty car lean)
O1 Debtor 1 and Debtor 2 only Statutory ien (such as tax lien, mechanic's lien)
(1 Atleast one of the debtors and another 2 Judgment en from a lawsuit
LJ Other (including a right to offset)
Cl Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
Add the dollar value of your entries in Colum A on this page. Write that number here: p——_____ |
Official Form 106D Schedute D: Creditors Who Have Ctaims Secured by Property pagetof

 
 

IEEE ESS ISSS

Case 20-15457 Doc1 Filed 05/21/20 Page 23 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Dawn Gould Case number (# known)
First Name Middle Name Last Name
Additional Page Column - Cen oe Column cs
. - = - - Amount claim collateral Unsecu
After isting any entries on this page, number them beginning with 2.3, foHowed Do not deduct the that supports this _ portion
by 2.4, and so forth. value of collaiaral claim if any
Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check ail that apply.
Ol Contingent
ity State ZIP Code Q) Untiquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C2 Debtor 4 only (C2 An agreement you made (such as mortgage or secured
a Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only (0 Statutory en (such as tax lien, mechanic's lien)
C2 Atteast one of the debtors and another 4 Judgment fien from a lawsuit
Other (including a tight to offset)
() Check if this claim retates to a
community debt
Date debt was incurred Last 4 digits of account member
[ ] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the ciaim is: Check aii that apply.
C2 Contingent
(2 Untiquidated
Gity Ste ZIP Code 2 Disputed
Oe nn sank? Cneck ove Nature of tien. Check all that apply.
Debtor 1 only Qi an
agreement you made (such as mortgage or secured
Q) Debtor 2 onty car loan)
QO Debtor 1 and Debtor 2 onty QO Statutory fen (such as tax tien, mechanic's tien)
(2 Atieast one of the debtors and another DD Judgment tien from a lawsuit
C1 Check if this claim relates to a U1 Other (including a right to offset
community debt
Date debt was incurred Last 4 digits of account number
CJ Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply,
C2 Contingent
City State ZIP Code 2 Untiquidated
(CD disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C2 Debtor 1 onty QO An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)
2 debtor 4 and Debtor 2 only QO Statutory lien (such as tax tien, mechanic's tien)
(C2 Atleast one of the debtors and another CJ Judgment fien from a lawsuit
(1 Other (including a right to offset)
QO Check i this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
Add the doliar value of your entries in Column A on this page. Write that number here: $
if this is the last page of your form, add the dollar value totals from all pages.
Write that number here: t
Official Form 106D Additonal Page of Schedule D: Creditors Who Have Claims Secured by Property page__—iof

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 24 of 58

Debtor t Dawn Gould Case number (#inown}
Fast Name Middle Name Last Name

List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already fisted in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then ist the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to
be notified for any debts in Part 1, do not fiti out or submit this page.

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___

 

 

Number Street

 

 

City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

 

 

 

City State ZIP Code

 

[| On which tine in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

 

 

 

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___

 

 

Number Street

 

 

City State ZIP Code

[ | . Gn which fine in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

 

 

 

City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

 

 

 

City State ZIP Code

Officiat Form 106D Part 2 of Scheduie D: Creditors Who Have Claims Secured by Property page__of

 

 
 

Case 20-15457 Doc1

Fill in this information to identify your case:

Gould

Middle Name

Filed 05/21/20 Page 25 of 58

Dawn
Fest Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name

United States Bankruptcy Court for the: District of Maryland

CY Check if this is an

Case number amended filing

(if known)

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could resuit in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
Creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

FEEEEEE ist au of vour Priory Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

Gl No. Go to Part 2.
QO Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim fisted, identify what type of claim it is. if a claim has both priority and nonpriorily amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. Hf you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. !f more than one creditor holds a particular claim, tist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booket.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last4 digits ofaccoutnumber iS §
Prionty Creditor’s Name.
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code 2 Contingent
. the CQ Untiquidated
Who incurred debt? Check one. oO 5
CY Debtor 1 onty +
C) Debtor 2 only Type of PRIORITY unsecured claim:
Oe 2 another a 1¢ support obligati
one rs (2 Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt C2 Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
OD No C2 Other. Specify
Q Yes
pz —_ . Last 4 digits ofaccountnumber sg $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code C1 Uniiquidated
Who incurred the debt? Check one. CF Disputed
C2 Debtor 4 onty
Ti of PRIORITY unsecured claim:
C2 Debtor 2 only ype ©

(2 Debtor 1 and Debtor 2 only
CD) At least one of the debtors and another

QC) Check if this claim is for a community debt

O Domestic support obligations
Oo Taxes and certain other debts you owe the government
Q Claims for death or personal injury while you were

 

intoxicated
ts the claim subject to offset? Cl other. Specify
CI No
QO yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page fof

 
Case 20-15457 Doc1 Filed 05/21/20 Page 26 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

( Debtor 4 only

C2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

( At feast one of the debtors and another

C1 Check if this claim is for a community debt
is the claim subject to offset?

CI No
QO Yes

Official. Form. 106E/F

Schedule EJF: Creditors Who Have Unsecured.Claims

 

 

 

 

 

Debtor 1 Dawn Gould Case number (7 krnoan},
First Name Miidie Name Last Name
After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim _— Priority Nonpriority
amount amount
Last 4 digits ofaccountnumber 5 $
Priority Creditors Name
When was the debt incusred?
Number Street
As of the date you file, the ciaim is: Check ail that apply.
C2 Contingent
City State ZIP Code (2 Unliquidated
(2 Disputed
Who incurred the debt? Check one.
C) Debtor 1 only Type of PRIORITY unsecured claim:
Debtor 2 c . .
Q Detter 1 nd Debtor 2 only a mf 9
OO Atleast ofthe and Q Taxes and certain other debts you owe the government
one Q Claims for death or personal injury while you were
(2 Check if this claim is for a community debt intoxicated
C2 other. Specify
Is the claim subject to offset?
(No
UO) Yes
CO estate olecoumenmer ss
Priority Creditors Name
When was the debt incurred?
Number Sireet
As of the date you file, the claim is: Check all that apply.
OQ) Contingent
City State ZIP Code C2 Untiquidatea
LU Disputed
Who incurred the debt? Check one.
(2 Debtor + onty Type of PRIORITY unsecured claim:
Oy tor 2 oy ; Oc ic scat
gO i ena, ote a a QO Taxes and certain other debts you owe the government
one debtors and another CJ Ciaims for death or personal injury while you were
C2 Check if this claim is for a community debt intoxicated
C2 Other. Specify
Is the claim subject to offset?
QO No
OQ) Yes
Last 4 digits of account number $ $ $
Priority Creditors Name TO
When was the debt incurred?
Number Sweet
As of the date you file, the claim is: Check all that apply.
(2 Contingent
City State ZIP Code O Uniiquidated
(I Disputed

Type of PRIORITY unsecured claim:

C2 Domestic support obligations

C) Tames and certain other debts you owe the government

Q Claims for death or personal injury while you were
antondceateed

CD. other. Specity

 

page__of__

 
Debtor 1 Dawn

Case 20-15457 Doc1
Gould

Filed 05/21/20 Page 27 of 58

Case number (7 kown)__

 

First Name Middle Name. Last Name

laws List AH of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured clans against you?

(2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. !f a creditor has more than one
nonpriority unsecured claim, ist the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fili out the Continuation Page of Part 2.

b+ | syNcBvPPC

 

 

Nonpriority Creditors Name

PO Box 965005

Number Street

Orlando FL 32896
City State ZIP Code

 

Who incurred the debt? Check one.
(i Dettor 1 only

C2 cebtor 2 only

CJ Debtor 1 and Debtor 2 only

C2 At least one of the debfors and another

CI Check if this claim is for a community debt

Is the claim subject to offset?
(No
O] yes

ba American Collection Ent

 

 

Nonpnionty Creditors Name
6094D Franconia Road

 

Number $ Street

Alexandria VA 22310

 

City State ZIP Code

Who incurred the debt? Check one.
WA Debtor 1 only

C2 debtor 2 only

C2 Debtor 1 and Debtor 2 only

C2 At feast one of the debtors and another

(2 Check if this claim is for a community debt
Is the claim subject to offset?

i No
Q yes

hs | American Collection Ent

 

Nonpriority Creditors Name
6094D Franconia Road

 

Number Street

Alexandria VA 22310

 

City State JP Code

bd Debtor 1 onty

CL} Debtor 2 onty

O} Debtor 1 and Debtor 2 only

(C2 Atteast one of the debtors and another

C Check if this claim is for a community debt
Is the claim subject to offset?

Wi No
C) ves

Official. Form. 106E/F

Schedule. E/E: Creditors Who Have Unsecured.Claims

Total claim
Last 4 of account number
digits —_——— — $ 4359
When was the debt incurred?

As of the date you fife, the claim is: Check ail that apply.

SH Contingent
C2 Untiquidated
LL) Disputed

Type of NONPRIORITY unsecured ciaim:

LC} Student loans

(2 Obtigations arising out of a separation agreement or divorce
that you did not report as priority caims

QO Debts to pension or profit-sharing plans, and other similar debts

Sf omer. Specify

 

Last 4 digits of account number ss 27D
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.
{7 Contingent

(2 unliquidated

C2 Disputed

Type of NONPRIORITY unsecured claim:

CT student foans

O Obligations arising out of a separation agreement or divorce
Q Debts to pension or profit-sharing plans, and other similar debts
bd other. Specify Self initated

Last 4 digits of account number

—— — — $ 50
When was the debt incurred?

As of the date you fife, the claim is: Check all that apply.
Bd Contingent

(QQ Uniiquidated

Oo Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

bd Other. Specity Self mitated

page __of__
 

Debtor 4 Dawn

Case 20-15457 Doc1
Goutd

 

First Name Middle Name Last Name

 

Case number (fknoen),

ERE ox wonrmionrry uncocered Cine Contineation age

I ESE SSS~SZCACSC CN ae
Filed 05/21/20 Page 28 of 58

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 _
Credence Resource Management Last 4 digits of account number 0
Nonpriority Creditors Name ;
PO Box 2300 Whon was the debt incurred?
Number Street a
Gy State ZiP Code bd Contingent
CO unliquidated
Who incurred the debt? Check one. QO Disputed
Ui Debtor 1 onty
(C3 Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only 2 student loans
Q At least one of the debtors and another 0 Obligations arising out of a separation agreement or divorce that
Check is claim i it you did not report 2s priority daims
O ff this is fora debt Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MA other. Speafy Self initiated
8H No
C2 Yes
Credit Collection Service Last 4 digits of account number 0
Nonprionty Creditors Name .
PO Box 447 When was the debt incurred?
Number Street ee
Norwood MA 02062 As of the date you file, the claim is: Check all that apply.
Cay State ZIP Code fl Contingent
0 Untiquidated
Who incurred the debt? Check one. (2 Disputed
bd Debtor 1 onty
C Debtor 2 only Type of NONPRIORITY unsecured claim:
CO Debtor 1 and Debtor 2 only U2 student cans
Q At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Check is claim i 2 you did not report as priority daims
u W this istora debt O Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? bf Other. Specify Seif initiated
if No
CI Yes
Nonpriority Creditors Name .
1 Allied Dri When was the debt incurred?
Number Street a.
Trevose PA 19053 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Wd Contingent
| Ui si id: n j
Who incurred the debt? Check one. C2 Disputed
(i Debtor 1 onty
CO} Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 4 and Debtor 2 only 4 snadent loans
U) At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
ae ens you did not report as priority claims
CU Check if this claim is for a community debt QO o o~ and other sim
Is the claim subject to offset? Ld other. Specify Self initiated
WA to
Q Yes
Official. Form 106E/F. Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$ 923

33665

page __ of

 
Case 20-15457 Doc1 Filed 05/21/20 Page 29 of 58

Debtor 1 Dawn Gould Case number (i knonn}_.
Frst Name Middie Name Last Name

ic leese List AH of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

C} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List all of your nonpriority unsecured ciaims in the alphabetical order of the creditor who holds each claim. ff a creditor has more than one
honpnority unsecured claim, Est the creditor separately for each claim. For each claim listed, identify what type of clair if is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

Total claim

hr | Capital One Bank USA Last 4 digits of accountnumber— 497

Nonpriority Creditors Name S$

Number Street

Sait Lake City UT 84130

City State ZiP Code As of the date you file, the claim is: Check ail that apply.

BM Contingent

Who incurred the debt? Check one. U) Untiquidated

A Debtor 1 only 02 Disputed

Q Debtor 2 only

(2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C1 Atleast one of the debtors and another Student foans

=e eh wm 5 D Oo Obligations arising out of a separation agreement or divorce

( Check if this claim is for a community debt thet you ded not as orionty cleims

Is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts

2 No Bd omer. Specify

Q Yes
fo Comenity Bank/VCTRSSEC Last 4 digits of account number s_—s«a1482

Nonprority Creditors Name When was the debt incurred?

PO Box 182789

Number Sweet

Columbia OH 43218 As of the date you file, the claim is: Check all that apply.

City State ZiP Code WZ Contingent

Who incurred the debt? Check one. O21 Uniiquidated

0 Debtor 4 onty C2 Disputed

CI Debtor 2 only .

(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C2 At least one of the debtors and another LJ Student loans

C2 Obligations arising out of a separation agreement or di
O Check if this claim is for a community debt that you did not report 2s priority channes orenorse
i ; CJ Debts to pension or shari and similar debts

Is the claim subject to offset? pension or profit-sharing plans, and other simi

WA No bd Other. Specify _Self initated

Q Yes
ke | Mercury Card/ FB&T Last 4 digits of accountnumber $ 1997

vonpsionty Creditor's Name When was the debt incurred?

1415 Warm Spring RD

Number Street

Columbus GA 31904 _

ay Sue FiP Gade As of the date you fife, the claim is: Check all that apply.

Who incurred the debt? Check one. ut one

G4 Debtor 1 only Op | '

LD Debtor 2 onty

Q) Debtor 1 and Debtor 2 only

Type of NONPRIORITY unsecured ciaim:
(CO At least one of the debtors and another

CD Student loans

(C1 Check if this claim is for a community debt C2 Obligations arising out of a separation agreement or divorce
. . that you did not report as priority claims
Oe meet? (2 Debts to pension or profit-sharing plans, and other similar debts

bd Other. Specity self initated
Ul ves

Official Form 106E/F Schedule EJF: Creditors Who Have Unsecured Claims page of

 
 

Debtor 1 Dawn

 

First Name Middle Name Last Name

 

Case 20-1088 Doc1 Filed 05/21/20 Page 30 of 58

Case number (7 know),

ERE <o~ wowrnionsry uncocuredCioms — Continuation Pape

 

 

 

 

 

 

 

 

After isting any entries on this page, number them beginning with 44, followed by 4.5, and so forth. Total claim
4.4 _
Mercury Card/ FB&T Last 4 digits of account number $ 1531
Nonprioriy Creditors Name .
Number Street a
Columbus GA 31904 As of the date you file, the ciaim is: Check ail that apply.
City State DP Code 6d Contingent
C) untiquidated
Who incurred the debt? Check one. C2 disputed
WH Debtor 4 onty
() Debtor 2 onty Type of NONPRIORITY unsecured claim:
C2 Dettor 1 and Debtor 2 only O student loans
(C2 At teast one of the debtors and another O obiaas ssing out of a jon ag or divorce that
you did not report as priority claims

() Check if this claim is for a community debt
ts the claim subject to offset?

Wf No

Ql Yes

Merrick Bank

 

Nonprionty Creditors Name
PO Box 9201

 

Number § Street

Old bethpage NY 11804

 

City State ZIP Code

Who incurred the debt? Check one.

bf Debtor 1 only

u Debtor 2 only

(2 Debtor 4 and Debtor 2 only

C} At least one of the debtors and another

(2 Check i this claim is for a community debt
ts the claim subject to offset?

Of No

Q) Yes

Nordstrom

 

Nonpriority Creditors Name
13531 E Caley Avenue

 

Number Street

Englewood co 80111

 

City State ZiP Code

Who incurred the debt? Check one.

MW Debtor 4 only

OQ) Debtor 2 only

(2) Debtor 4 and Debtor 2 only

(2 Atleast one of the debtors and another

(1 Check if this claim is for a community debt
Is the claim subject to offset?

Wh No
UL) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page ___ of

C1 Debits to pension or profit-sharing plans, and other similar debts
bf Other. Specify Self initiated

Last 4 digits of account number ___ $ 1283

When was the debt incurred?

JAS; of the date you file, the claim is: Check ail that apply.

bd Contingent
CD Untiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

UC) student toans

(2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ Debts to pension or profit-sharing plans, and other similar debts

Af other. Specty Self initiated

$ 380
Last 4 digits of account number oe

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.
Wd Contingent

2 Untiquidated

C2 disputed

Type of NONPRIORITY unsecured claim:

MA student toans

QO Obligations arising out of a separation agreement or divorce that
you did nat report as priority daims

C1 Debts i pension or profit-sharing plans, and other similar debts

GA other. Specify Self initiated

 
 

REE ee

Case 20-19857 Doc1 Filed 05/21/20 Page 31 of 58

Debtor 1 Dawn Case number (#tmoen)__

Fest Name fiddle Name Last Name

 

FERRE ss a1: of Your MOMPRIORITY Unsecured Ciaines
3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

DI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured Claims in the alphabeticai order of the creditor who holds each claim. tf a creditor has more than one
nonpniorily unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. ff more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

b+ | one Main

 

 

 

Nonpriority Creditors Name

8211 Town Center Drive

Number Street

Baltimore MD 21236
City State ZIP Code

Who incurred the debt? Check one.
0 Debtor 1 only

C1 Debtor 2 only

(C] Debtor 1 and Debtor 2 oniy

(C2 At least one of the debtors and another

UO Check if this claim is for a community debt

is the claim subject to offset?
Q2 No
CQ yes

 

Nonpriority Creditors Name

 

Number Sweet

 

City State ZIP Code

Who incurred the debt? Check one.
(3 Debtor 1 only

C2 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CO? At least one of the debtors and another

C) Check if this clam is for a community debt

ts the claim subject to offset?
(2 No
(2 Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 1 only

( Debtor 2 onty

O Debtor 1 and Debtor 2 only

U2 At least one of the debtors and another

C2 Check if this claim is for a community debt
Is the claim subject to offset?

No
Q Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
Last 4digits ofaccount number $ 11433
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
wf Contingent

U2 Untiquidated

O Disputed

Type of NONPRIORITY unsecured claim:

( student loans

(2) Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims

(0 Debts to pension or profit-sharing plans, and other similar debts

Last 4 digits ofaccountnumber §
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.
C1 Contingent

U2 Unliquidated

C2 Disputed

Type of NONPRIORITY unsecured claim:

(2 Student foans
0 Obligations arising out of a separation agreement or divorce

{2 Debts to pension or profit-sharing plans, and other similar debts
2 other. Specity

 

Last 4 digits of accountnumber $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

C3 Unliquidated

2 Disputed

Type of NONPRIORITY unsecured ciaim:

(2 student loans

| Obligations arising out of a separation agreement or divorce
that you did not report as priority daims

(Q2 Debts to pension or profit-sharing plans, and other similar debts

() other. Specity

 

page __ of __

 
Debtor 1

Dawn

Case 20-15457 Doc1
Gould

 

Filed 05/21/20 Page 32 of 58

Case number know),

 

First Name

Middie Name

Last Mame

FERED 1=+ otners to te notited About = Debt That You Already Listed

 

5. Use this page only if you have others to be notified.about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to coKect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency
additional creditors here. f you do not have additional persons to be notified for any debts im Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Street

 

 

 

 

 

 

 

 

 

 

dP Cade

 

 

 

City

State

ZIP Code

 

Name

 

 

 

City

 

Name

 

Number

Street

 

 

 

 

 

 

City

Official. Form. 106E/F-

ZIP Code

Schedule EJF: Creditors Who Have Unsecured.Claims page of

here. Simitasty, # you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the

On which entry in Part 1 or Part 2 did you fist the original creditor?

Line of (Check one): 01 Part 1: Creditors with Priority Unsecured Ciaims
QO) Part 2: Greditors with Nonpriority Unsecured Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
(CY Part 2: Creditors with Nonpriority Unsecured

Claims

Last4 digits ofaccountnumber

On which entry in Part 1 or Part 2 did you fist the original creditor?

Line of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
(2 Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits ofaccount number

On which entry in Part 1 or Part 2 did you list the original creditor? |

Line of (Check one}. (2 Part 1: Creditors with Priority Unsecured Claims
C1 Part 2: Creditors with Nonpriority Unsecured

Claims

Last4 digits ofaccountnumber

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check oney. U) Part.1: Creditors with Priority Unsecured Claims
1 Part 2: Creditors with Nonpriority Unsecured
Claims.

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you fist the original creditor?

Line of (Check oney. U1 Part 1: Creditors with Priority Unsecured Claims
Cl Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
(2 Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

 
Debtor1 Dawn

Case 20-15457 Doc1
Gould

Filed 05/21/20 Page 33 of 58

 

First Name Middle Name Last Name

ror Add the Amounts for Each Type of Unsecured Claim

Case number (# inown)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1.

Total claims
from Part 2

Official Form 106E/F

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add ail other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims.

6h. Debts to pension or profit-sharing plans, and other
similar debts

Write that amount here.

6j. Total. Add lines 6f through Gi.

6f.

6i.

 

 

 

 

 

 

Total claim
$
$
$
+3
$
Total claim
$
$
$
+5 27929
27929

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page __of __
 

 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 34 of 58

Fillin this information to identify your case:

Debtor Dawn
Fest Name

 

Debtor 2
(Spouse If filing) First Name Middle Name

 

United States Bankruptcy Coust for the: District of Maryland

Ci be:
(trom) © Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/45
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
Gd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
2 Yes. Fill-in all-of the information below even if the contracts or leases are listed on Schedule-A/B: Property (Official Form 1O6A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

 

 

2.2

 

 

 

2.3

 

 

 

24

 

 

 

2.5

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof

 
Debtor: Dawn
First Name

Case 20-15457 Doc1

Gould Case number (it known),

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

 

ZiP Code

 

Name

 

Number

 

City

State

ZIP Code

 

 

 

City

State

ZIP. Code

 

 

 

 

Name

 

Number

 

City

State

ZIP Code

 

 

Number

 

City

ZiP Code

 

 

 

ZIP Code

 

 

Number

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

Filed 05/21/20 Page 35 of 58

What the contract or lease is for

page of_
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 36 of 58
Fill in this information to identify your case:

Debtor 1

 

Middle Name
Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(if known)

 

 

QO) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are fiting a joint case, do not fst either spouse as a codebtor.)
Mi No

QC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
C No. Go to fine 3.
L) Yes. pid your spouse, former spouse, or legal equivalent live with you at the time?
(2 No

CO Yes. in which community state or territory did you live? - Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Sweet

 

City State ZIP Code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as 2 codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1 ;
an () Schedule D, line
O Schedule EF, fine
Number Street QO Schedule G, line
City State ZIP Code
3.2
(J Schedule D, tine
Q) Schedule E/F, line
Number Street (J Schedule G, line
City State ZiP Code
(J Schedule D, line
Name ~~
OQ) Schedule E/F, line
Number Street C) Schedule G, line
City Siate ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of

 

 
Case 20-15457 Doc1

Debtor1 Dawn

 

First Name Middle Name Last Name

| | Additional Page to List More Codebtors

Case number (it known).

 

Filed 05/21/20 Page 37 of 58

 

Column 1: Your codebtor

 

Name

 

Number Street

 

City State

ZIP Code

 

 

 

 

 

 

 

Name

 

 

City State

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

 

City State

ZIP Code

 

 

 

 

 

 

Official Form 106H

ZIP Cade

Schedule H: Your Codebtors

Column 2: The creditor to whom you owe the debt

Check alf schedules that apply:

CG Schedule D, line
Q) Schedule E/F, line
Schedule G, line

O) Schedule D, line
OQ) Schedule Ef, line
1 Schedule G, line

2 Schedule D, line
CU Schedule E/F, fine
C1 Schedule G, line

CO) Schedule D, line
OQ) Schedule EF, line
L} Schedule G, line

(2? Schedute D, fine
) Schedule E/F, line
( Schedule G, tine

Q] Schedule D, line
1 Schedule E/F, line
QO) Schedule G, line

O) Schedule D, line
OF Schedule E/F, tine
(Q Schedule G, line

OQ) Schedule D, line
Q) Schedule E/F, line
O) Schedule G, line

page of ___

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 38 of 58

Fill in this information to identify your case:

Debtor 1 Dawn
First Name

Debtor 2
(Spouse, if filing) First Name

United States Bankruptcy Court for the: District of Maryland

 

Case number Check if this is:
jown
Q) An amended filing
LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106 MM 7 DD? YYW

Schedule I: Your Income 42146

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. Hf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

Part 1: Describe Employment

 

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse
{if you have more than one job,
attach a separate page with
information about additional Employment status Employed C7 Employed
employers. U1 Not employed C2 Not employed
Include part-time, seasonal, or
self-employed work. . Nursi .
Occupation may include student '
or homemaker, if it applies.
Employer's name Forest Haven Nursing and Rehab

 

Employer's address 701 Edmondson Avenue

 

 

 

 

Number Street Number Street
Catonsville MD 21228
City State ZIP Code City State ZIP Code
How long employed there? 9 yrs 9 yrs

part 2: ES Details About Monthly Income

Estimate monthly income as of the date you file this form. ff you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-fiing spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payrofi

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. $s 4094.36 $
3. Estimate and list monthly overtime pay. 3. +5 + $
4. Calculate gross income. Add fine 2 + line 3. 4.| $__ 4094.36 $

 

 

 

 

 

Officiat Form 1061 Schedule !: Your income page 1

 
 

Case 20-15457 Doc1

Gould

Last Name

Dawn
First Name

Debtor 1

 

Middle Name

 

EEE ED EE Ee

Filed 05/21/20 Page 39 of 58

Case number (i known),

For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here. >4 $4094.34 $

 

5. List ail payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. § 297.10 $
Sb. Mandatory contributions for retirement plans 5b.  $ 0 $
5c. Voluntary contributions for retirement plans 5c. $ _0 $
5d. Required repayments of retirement fund foans Sd § 0 $
5e. Insurance Se. §$ 60.08 $
5f. Domestic support obligations Sf 0 $
5g. Union dues 5g. § 0 $
5h. Other deductions. Specify: CEA Bronze/Purchasing Power 5h. +5 294.86 +65
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h 6. § 652.04 $
7. Caicutate total monthly take-home pay. Subtract fine 6 from fine 4. 7. $__ 3442.30 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 $
monthly net income. 8a.
8b. interest and dividends &.  § 0 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ 0 3
8e. Social Security 8. § 0
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: a 0 $
8g. Pension or retirement income & § 0 $
8h. Other monthly income. Specify: 8h. + $ 0 +3
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8q + 8h. 91 ¢_ 0 $
10. Calculate monthly income. Add line 7 + line 9. 3 _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-fing spouse. 10. s__3442.30 + $ P. 3442.30
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1+ §$ 0
12. Add the amount in the last column of ine 10 to the amount in line 11. The result is the combined monthly income. 3442.30 :
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. pe
Combined

monthly income

13. Do you expect an increase or decrease within the year after you file this form?

wi No.

 

LI Yes, Explain: S

 

 

 

Official Form 1061

Schedute t: Your income

page 2

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 40 of 58

Fill in this information to identify your case:

 

 

 

Check if this is:
(Spouse, if filing) First Name Middle Name Q An amended filing

C2 A supplement showi tition chapter 13
United States Bankruptcy Court for the: District of Maryland expenses as of the foboeing date P
oot MM 7 DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12118
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

EET Deserve Your Household

1. Is this a joint case?

 

MZ No. Go to fine 2.
CL] Yes. Does Debtor 2 live in a separate household?

CO No
Q Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? UI No .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (& Yes. Fit out this idormation for Debtor 4 or Debtor age with you?
Debtor 2. each dependent...
Do not state the dependents’ Daughter 19 a No
names. Yes
Q No
Q Yes
C] No
CQ) Yes
C} No
(3 Yes
CI No
C2 Yes
3. Do your expenses include i No
expenses of people other than

yourself and your dependents? O} Yes

Part 2: Estimate Your Ongoing Monthly Expenses

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 1 400
any rent for the ground or lot. 4. >
if not included in line 4:
4a. Real estate taxes 4a. $.
4b. Property, homeowner's, or renter’s insurance 4b =6§$
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 44. §

Officral Form 106J Schedule J: Your Expenses page t

 
 

Debtor 1

10.
11.

12.

13.
14.

15.

16.

17.

18.

19.

Official Form 106J

 

Case 20-15457 Doc1

Dawn Gould

First Name.

 

Middle Name. Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies
. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Instatiment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicte 2
17c. Other. Specify:
17d. Other. Specify:

Your payments of alimony.
your pay on line 5, Schedule [, Your income (Official Form 106i).

Other payments you make to support others who do not five with you.
Specify:

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

 

Case number (if mown),

, Maintenance, and support that you did not report as deducted from

. Other real property expenses not included in lines 4 or 5 of this form or on Schedule F Your income.

2 8 8 ®

~

of

10.
11.

12.
13.

14.

15a.
15b.
15c.
15d.

16.

17a.
17b.
17c.

17d.

18.

19.

20a.

20c.

Filed 05/21/20 Page 41 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

Your expenses

$ 0
$ 195
$ 0
$ 335
$ 0
$ 275
$ 300
$ 500
$ 120
$ 0
$ 130

100
$ 100
$ 0
5 0
S$ : ; 0
$ 0
5 0
$ 0
$ 0
$ 0
$ 0
$ 0
$ 0
$ 0
$ Q
$ 0
$ 0
$ 0

 

3
Q
o
we

 
Case 20-15457 Doc1 Filed 05/21/20 Page 42 of 58

 

 

Debtor 1 Dawn Gould Case number (¢ known)
First Name Middle Name Last Name
21. Other. Specify: 21.

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add ine 22a and 22b. The result is your monthly expenses.

23. Caiculate your monthly net income.
23a. Copy ine 12 (your combined monthly income) from Schedule L

23b. Copy your monthly expenses from tine 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net ncome.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

bl Ne.
Cl Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

23b.

 

 

+5 0
$ 3455
$ 0
$ 3455

$ 3442.30

—$ 3455

$ -12.70

 

page 3

 

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 43 of 58

Fill in this information to identify your case:

Debtor 1 Dawn
First Name Wiidie Name

Debtor 2
(Spouse, if filing) First Name Middie Name %

United States Bankruptcy Court for the: District of Maryland FI JED

Case number
(If known)

 

 

 

 

 

 

 

MAY 2 1 2020 Cl Check if this is an

 

 

 

US, BANKRUPTCY COURT amended filing
DISTRICT OF MARYLAND

Official Form 106Dec Se

Declaration About an Individual Debtor’s Schedules 42115

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

ms -

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
Wi No

QO Yes. Name of person - Attach Bantrupicy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

 

 

that they are true and correct.
Signature of Debtor 1 Signature of Debtor 2
vate OSM Y/P070 Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case 20-15457

Fill in this information to identify your case:

Debtor 1 Dawn

Doc 1 Filed 05/21/20

 

Fast Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number

 

(Hf known)

 

 

Page 44 of 58

“ag

Te

Ay oo. ¥O1 Check if this is an
C'cLucu amended filing

US Poor
tec Popy ART
oh ine aee ~AND
Official Form 107 DROP BOX”
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsibie for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Detaiis About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

(2 Married
Mi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

& No

Q) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number = Street

 

 

City State ZIP Code

 

 

 

City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or

 

 

 

 

 

 

Oates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CJ same as Debtor 1 ( same as Debtor 1
From From
Number Street
To _ To _
City State ZIP Code
(Cl same as Debtor 1 () same as Debtor 1
From From
Number Street
To To
City State ZIP Code

legal equivaient in a

state or territory? (Community property

Property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

( Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

BRED &r1=in the Sources of Your income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 45 of 58

Debto.1 Dawn Gould

Case number (it known)
First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from aii jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
No
Wi Yes. Fill in the detaits.

Debtor 1 Debtor 2

Sources of income Gross income Sources of income Gross income

Check ali that apply. (before deductions and == Check ali that apply. (before deductions and

exclusions) exclusions)
From January 1 of current year until CORMFESSIONS, 17188.22 . >
the date you filed for bankruptcy: bonuses, tips $_____—==*_ bonuses, tips $
Operating a business Q Operating a business

For tast calendar year: tips $ fips $

(January 1 to December 31, C) Gperating a business UY operating a business

For the calendar year before that: tips ; bonuses, tips
(January 1 to December 31, ) ©) Operating a business “———-—————- Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest, dividends: money collected from lawsuits: royalties; and
gambling and lottery winnings. ff you are filing a jomt case and you have income that you received together, list it only once under Debtor 1.
List each source and the gross income from each source separately. Do not include income that you lisied in line 4.

of No
CJ Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exciusions) exclusions)

From January 1 of current year until, ———-———————_- $e $

 

 

 

 

 

 

 

the date you filed for bankruptcy:
$
For last calendar year: $
(January 1 to December 31, )
YYYY
For the calendar year before that:
(January 1 to December 31, )
YYvY
$

 

 

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 2

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 46 of 58

Debtor 1 Dawn Gould Case number (itknown
First Name Middie Name Last Name

es Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
(2 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individuat primarity for a personal, famity, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

Ml No. Go te tine 7.

UO Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
Child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

(J Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
8 No. Go to line 7.
QD Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

Creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
ae C2 Mortgage
QO car
Number Street C) Credit card
QO Loan repayment
Q Suppliers or vendors
Cay State BP Code OF other
$ $ LI) Morigage
Creditors Name gag
Wd Car
Number Street O) credit card
CI Loan repayment
QO Suppliers or vendors
City Sista ZiP Code 0) other
$ $ (I Mortgage
Creditors Name
C3 car
Number Street UJ credit cara
CY Loan repayment
UO Suppliers or vendors
City Stale ZIP Code C1) other

Official Form 107 Statement of Financia! Affairs for Individuats Fifing for Bankruptcy page 3

 
 

EEE EE EEE OO

Case 20-15457 Doc1 Filed 05/21/20 Page 47 of 58

Debtor? Dawn Gould

Case number (it known)
First Name Middle Name Last Name.

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your retatives; any general partners; relatives of any generat partners; partnerships of which you are a general partner:
corporations of which you are an officer, director, person in conirol, or owner of 20% or more of their voting securities: and any managing

agent, including one for a business you operate as a sole proprietor. 14 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

No

C Yes. List all payments to an insider.

Dates of Total amount Amount you still. Reason for this payment
payment paid owe

 

$ $

insider's Name

 

Number Sireet

 

 

 

Insider's Name

 

Number Sireet

 

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider.
A No
C2 Yes. List ali payments that benefited an insider.
Dates of Totat ammount Amount you still, Reason for this payment
payment paid owe {nclude creditor's name
insider's Name § $ |
Number Street
City State —«ZIP Code
$ $
insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financiat Affairs for Individuats Fiting for Bankruptcy page 4

 
 

 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 48 of 58

Debtor 1 Dawn Gould

Case number (it known),
First Name Middle Name Last Name

 

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, Support or custody modifications,
and contract disputes.
M No

CI Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

 

 

Nature of the case Cowrt or agency Status of the case
Case title Court Name O Pending
Q On appeal
Number Street CD conctuded
Case number
City State ZIP Code
Case title Gawtn Q Pending
O On appeal
Number Street Q) Concluded
Case number
City Stats = ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check all that appty and fill in the detaits betow.

Mf No. Gototine 11.
(2 Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
Creditors Name $
Number Street Explain what happened
Q Property was repossessed.
O Property was foreclosed.
C2 Property was garnished.
Cay Stale ZP Code C2 Property was attached, seized, or levied.
Describe the property Date Value of the propert
$
Creditors Name
Number Street
Explain what happened
L) Property was repossessed.
0) Property was forectosed.
oy Sa. EE (3 Property was gamished.
(3 Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 49 of 58

Debtor 1 Dawn Gould Case number (i known),
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, mcluding a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Mi No

CJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—__

12. Within 1 year before you fited for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Mf No
Q) Yes

FERRE is* certain citts and Contritutions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

M4 No
L Yes. Fill in the details for each gift.

Gifts with a total value of more than $500 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's refationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Cade

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 50 of 58

Debtor 1 Dawn Gould Case nurnber (known)
First Name Middie Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Mw No
CJ Yes. Fil in the detaifs for each gift or contribution.

 

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
- $
Chasity's Name
3
Number = Street
City State ZIP Code

Part 6: List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you fose anything because of theft, fire, other
disaster, or gambling?
Wf No

CO Yes. Fili in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . oo. . loss fost

Include the amount that insurance has paid. List pending insurance

Clams on tine 33 of Schedule A/B: Property.

Eta Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
Mf No
CI Yes. Fill in the details.

 

 

Description and valve of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $

 

 

 

City State ZIP Code

 

Emad or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 7

 
 

Case 20-15457 Doc1 Filed 05/21/20 Page 51 of 58

 

 

 

 

 

 

Dawn Gould Case number (it known),
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transter was made payment

Person Who Was Paid
3.

Number Street
$

City State = ZIP Code

Email or website address

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you sted on line 16.

Of No

OI Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment

 

 

 

 

 

transfer was
made
Person Who Was Paid
Number Sireet §
$
City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer a

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the

Do not include gifts and transfers that you have already listed on this statement.

No
QO] Yes. Fill in the details.

ny property to anyone, other than property

granting of a security interest or mortgage on your property).

 

Description and value of property
transferred

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

 

City State “ZIP Code
Person's relationship to you
Person Who Received Transfer
Number Street
City State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

 

Describe any property or
or debts paid in exchange

d Date transfi
was made

page 8

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 52 of 58

Debtor 1 Dawn Gould Case number (it known),
First Name Middie Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wd No
LI] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

TEES) ust cortain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20, Within 1 year before you fited for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Inchide checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
a No

Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Mame of Financial lastitution
WX C) checking __ $
Number Street C] savings
QO Money market
C) srokerage
City State ZIP Code OC) other
WOON CI checking _ $
Name of Financial institution
QO Savings
Number Street (2 money market
(2 Brokerage
CI other
City State Z9P Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wf No
C2 Yes. Fill in the details.

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
C3 No
Name of Financial institution Name Q Yes
Number Street Number Street
City State ZIP Code
City State ZP Code
Official Form 107 Statement of Financial Affairs for individuals Fifing for Bankruptcy . page 9

 
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 53 of 58

Debtor 1 Dawn Gould Case number (it known),
First Name Middie Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have It?
QINo
Name of Storage Facility Name OO Yes
Number Street Number Street
CityState ZIP Code

 

 

City State ZP Code

ele aH identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
Uf No
CI Yes. Fill in the details.

 

 

 

 

 

 

 

Where is the property? Describe the property Value
Oumer’s Name $
Number Street
Number Street
City State 2IP Code ony State ap

FERRE Give Dotans About Environmental Information

For the purpose of Part 10, the following definitions apply:
Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

: Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be Kable or potentially Rable under or in violation of an environmental law?

Mi No

C Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental faw, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ~ ZIP Code
City State Zip Code
Official Form 107 Statement of Financiat Affairs for Individuats Filing for Bankruptcy page 10
 

Case 20-15457 Doc1 Filed 05/21/20 Page 54 of 58

Debtor 1 Dawn Gould Case number (known),
FirstName Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

&f No

(2 Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

CI Yes. Fit! in the detaits.

 

 

Court or agency Nature of the case Status of the
case
Case title QO
c Pending
Q On appeal
Number Street C2 conciuded
Case number ay State "ZP Code

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO A sole proprietor or self-employed in a trade, profession, or other activily, either full-time or part-time
CJ A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
C} An officer, director, or managing executive of a corporation

O An owner of at least 5% of the voting or equity securities of a corporation

Qf No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details betow for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

 

 

Business Name
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State = ZIP Code
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.
EIN: KL
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11
 

 

Case 20-15457 Doc1 Filed 05/21/20 Page 55 of 58

Debtor 1 Dawn Gould Case number (itinown),
First Name Middle Name Last Name

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

Business Name
BW
Number Street Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Inctude all financial
institutions, creditors, or other parties.

Mi No

C2 Yes. Fill in the details below.

Date issued

 

Name MM DD IYYYY

 

Number Street

 

 

City State ZIP Cote

no ---

i have read the answers on this Statement of Financial Affairs and any attachments, and! declare under penalty of perjury that the

answers are true and correct. | understand that making a faise statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x \ Cin Xl ated! x

Signature of Debtor 1 Signature of Debtor 2

Date 03-18’ f020 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

MM No
OQ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

Mf No
Q Yes. Name of person , Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 20-15457 Doc1 Filed 05/21/20 Page 56 of 58

United States Bankruptcy Court

District of Maryland
In Re: Dawn Gould Case Numbefay2
Debtor(s) Chapter:

 

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: OF AS; Ao 2O Signature of Debtor(s): wl) Onn LU gece!

 

 
 

Case 20-15457 Doc1

SYNCB/PPC
PO Box 965005
Orlando, FL 32896

American Collection Ent
6094 D Franconia Road
Alexandria, VA 22310

American Collection Ent
6094 D Franconia Road
Alexandria, VA 22310

Credence Resource Management
PO Box 2300
Southgate, MI 48195

Credit Collection Service
PO Box 447
Norwood, MA 02062

NCB Management Services
1 Allied Drive
Trevose, PA 19053

Capital One Bank USA
PO Box 30281
Salt Lake City, UT 84130

Comenity Bank/VCTRSSEC
PO Box 182789
Columbia, OH 43218

Mercury Card/FB&T
1415 Warm Spring Road
Columbus, GA 31904

Mercury Card/FB&T
1415 Warm Spring Road
Columbus, GA 31904

 

 

Filed 05/21/20 Page 5/7 of 58

Mailing Matrix

 
Case 20-15457 Doc1

Merrick Bank
PO Box 9201
Old Bethpage, NY 11804

Nordstrom
13531 E Caley Avenue
Englewood, CO 80111

One Main
8211 Town Center Drive
Baltimore, MD 21236

Filed 05/21/20 Page 58 of 58

 
